PUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 20-7746


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DWIGHT JENKINS, a/k/a Huggie, a/k/a Unc,

                    Defendant - Appellant.


Appeal from the United States District Court for the District of Maryland, at Baltimore.
Catherine C. Blake, Senior District Judge. (1:16-cr-00267-CCB-9)


Argued: October 27, 2021                                  Decided: December 29, 2021


Before GREGORY, Chief Judge, WYNN, and HARRIS, Circuit Judges.


Affirmed by published opinion. Chief Judge Gregory wrote the opinion, in which Judge Wynn
and Judge Harris joined.


ARGUED: Robin M. Earnest, EARNEST ATTORNEY AT LAW, LLC, Riverdale,
Maryland, for Appellant. Christina Ann Hoffman, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellee. ON BRIEF: Erek L. Barron,
WHITEFORD, TAYLOR & PRESTON, LLP, Rockville, Maryland, for Appellant.
Jonathan F. Lenzner, Acting United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellee.
GREGORY, Chief Judge:

       Dwight Jenkins, who is currently serving a 120-month sentence of imprisonment,

filed a motion in the district court for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A)(i). In his motion, Jenkins argued that his pre-existing medical conditions

placed him at a heightened risk for contracting and suffering severe complications from

COVID-19.

       Using a form order, the district court denied Jenkins’ motion and simply stated that

the 18 U.S.C. § 3553(a) factors did not favor release. Although the form order referenced

a separate memorandum opinion, which provided a thorough explanation for the denial of

Jenkins’ motion, the clerk did not docket the memorandum opinion until after Jenkins filed

a notice of appeal. On appeal, Jenkins asks this court to exclude the memorandum opinion

and review the sufficiency of the form order alone. The record in this case, however,

compels us to conclude that the delay between the filing of the form order and

memorandum opinion was merely a clerical error. Accordingly, both the form order and

memorandum opinion may be considered on appeal. For the reasons that follow, we

conclude that the district court’s decision to deny Jenkins’ motion fell within its permissible

discretion. Thus, we affirm the district court.



                                              I.

       In reviewing a district court’s denial of a motion for compassionate release, we

review the record for an abuse of discretion. United States v. High, 997 F.3d 181, 187 (4th

Cir. 2021).

                                              2
                                             A.

       Jenkins and several other defendants were indicted on multiple conspiracy counts.

Specifically, Jenkins was charged with one count of racketeering conspiracy, in violation

of 18 U.S.C. § 1962(d); one count of conspiracy to distribute one kilogram or more of

heroin and 280 grams or more of cocaine base, in violation of 21 U.S.C. § 846; six counts

of distribution of heroin and cocaine base, in violation of 21 U.S.C. § 841; and one count

of possession of a firearm and ammunition by a felon, in violation of 18 U.S.C. § 922(g).

The charges were based on Jenkins’ association with the Murdaland Mafia Piru, a violent

gang in Baltimore, Maryland. Although Jenkins never officially joined the gang, he

conspired with its members to distribute large quantities of heroin and cocaine base in

furtherance of the group’s activities.

       Eventually, Jenkins pled guilty to racketeering conspiracy and drug trafficking

conspiracy, pursuant to a written plea agreement. As part of the agreement, Jenkins

stipulated that between May and August 2016, he personally sold over 280 grams of crack

cocaine and 75 grams of heroin, as well as an assault rifle and ammunition, to a confidential

informant.   On April 10, 2017, the district court sentenced Jenkins to 120-months’

imprisonment, which represented the mandatory minimum sentence for conspiracy to

distribute this quantity of drugs. At this time, Jenkins is serving his sentence at FCI Fort

Dix, with a projected release date of April 4, 2025.

                                             B.

       On May 12, 2020, Jenkins filed a pro se motion for compassionate release under

18 U.S.C. § 3582(c)(1)(A), which was supplemented by defense counsel’s memorandum

                                             3
in support. 1 In support of his motion, Jenkins noted that he suffers from Graves’ disease,

hypothyroidism, hypertension, and high cholesterol.       J.A. 148.    Additionally, he is

borderline diabetic and suffers from severe chronic ulcerative and recurring infections from

an old gunshot wound to the leg. Id. In his motion, Jenkins argued that his serious medical

conditions place him at an elevated risk of becoming seriously ill or dying from COVID-

19, which, in turn, constitutes “an extraordinary and compelling reason” for release. J.A.

167–69.

       Additionally, Jenkins briefly addressed the relevant § 3553(a) sentencing factors.

J.A. 170–71. First, he emphasized that “while [his] offense conduct was certainly serious,

it involved neither weapons nor allegations of violence.” J.A. 170. Second, he asserted

that his “continued incarceration [was] not necessary to protect the community from the

crimes of the defendant.” Id. Finally, he argued that his “ongoing medication issues

rendered [him] entirely at the mercy of the [prison] medical staff.” Id. He did not present

any post-sentencing mitigation evidence in his motion.




       1
         On March 29, 2020, Jenkins submitted a request to the Warden at FCI Fort Dix
seeking relief under the CARES Act of 2020. On April 27, an Executive Assistant for the
Bureau of Prisons responded to Jenkins’ request. The Executive Assistant informed
Jenkins that his request could not be properly assessed because he failed to indicate which
program category he wished to be considered under and failed to include a proposed release
plan. The Executive Assistant advised Jenkins that, “[i]f you still wish to be considered
for Compassionate Release[,] . . . please re-submit your request with the one specific
category.” J.A. 241. Jenkins did not resubmit his request.
                                             4
                                             C.

       On November 10, 2020, the District Court of Maryland denied Jenkins’ motion for

compassionate release. 2 Using a form order, the district court checked a box labeled

“DENIED after complete review of the motion on the merits.” J.A. 180. In an optional

section entitled “Factors Considered,” the district court modified the form by adding: “The

factors outlined in 18 U.S.C. § 3553(a) do not favor Mr. Jenkins’[] release. A separate

memorandum accompanies this order.” 3 Id. The form order provided no other explanation

for the denial.

       Although the expressly referenced “separate memorandum” was also signed on

November 10, 2020, the clerk did not docket it until November 30. J.A. 190. Meanwhile,

on November 23, Jenkins’ counsel filed a timely notice of appeal. 4 J.A. 184–85. At that

time, Jenkins did not provide a basis for his appeal.

       The separate memorandum opinion provided a substantive explanation for the

district court’s denial.   After determining that Jenkins had met the administrative

exhaustion requirement, the district court applied the governing two-step test, considering




       2
        Judge Catherine C. Blake presided over Jenkins’ initial sentencing hearing and
motion for compassionate release.
       3
          The district court did not explicitly address Jenkins’ argument regarding
extraordinary and compelling circumstances in the form order. See High, 997 F.3d at 187
(finding the district court did not abuse its discretion when basing its ruling solely on the
§ 3553(a) factors and disregarding the defendant’s arguments for extraordinary and
compelling circumstances).
       4
        Jenkins filed a pro se notice of appeal on November 20, 2020. However, the notice
of appeal was not docketed until November 30.
                                             5
“(1) whether ‘extraordinary and compelling reasons’ warrant the reduction of Jenkins’[]

sentence and (2) if there is such a reason, whether the § 3553(a) factors weigh in favor of

a sentence reduction.” J.A. 188. First, the district court found that “Jenkins’[] history of

smoking and his numerous medical conditions are an extraordinary and compelling reason

for his release in light of the risks those factors pose to him.” J.A. 189. Second, the district

court analyzed the relevant § 3553(a) factors. The court stated that “Jenkins’[] conduct

was serious,” and “[h]e distributed a large quantity of drugs in furtherance of the activities

of a violent gang, contributing to an increasingly dangerous environment in Northwest

Baltimore.” J.A. 190. Additionally, the court noted that Jenkins was a recidivist in large-

scale drug trafficking and was convicted, in 2006, for possession with intent to distribute

narcotics. The court also emphasized that “Jenkins ha[d] served less than half of his ten-

year sentence, which is the mandatory minimum sentence for convictions involving the

trafficking of this quantity of drugs.” Id. As a result, the court concluded that a reduction

in sentence would not adequately protect the public from Jenkins’ future crimes, promote

respect for the law, or afford adequate deterrence. Thus, the district court denied Jenkins’

motion.

       Six months later, on May 17, 2021, Jenkins filed his opening brief with this Court.

On appeal, Jenkins challenges the district court’s decision to deny his § 3582(c)(1)(A)

motion. First, Jenkins asks this Court to ignore the district court’s memorandum opinion.

Appellant Br. at 10. Second, Jenkins argues that the district court’s denial of his motion

was procedurally unreasonable because the court failed to provide an explanation for each

of his individualized arguments in favor of a reduced sentence. Appellant Br. at 7, 11.

                                               6
                                             II.

       We review a district court’s denial of a § 3582(c)(1)(A) motion for compassionate

release for abuse of discretion. High, 997 F.3d at 187; United States v. Kibble, 992 F.3d

326, 329 (4th Cir. 2021). “A district court abuses its discretion when it acts arbitrarily or

irrationally, fails to consider judicially recognized factors constraining its exercise of

discretion, relies on erroneous factual or legal premises, or commits an error of law.”

United States v. Dillard, 891 F.3d 151, 158 (4th Cir. 2018) (quoting United States v.

Delfino, 510 F.3d 468, 470 (4th Cir. 2007)). Additionally, we have previously adopted “a

presumption that the district court sufficiently considered relevant factors in deciding a

[§] 3582(c)(2) motion” or a § 3582(c)(1)(A) motion. United States v. Martin, 916 F.3d

389, 396 (4th Cir. 2019) (citing United States v. Legree, 205 F.3d 724, 729–30 (4th Cir.

2000)); see also High, 997 F.3d at 190 (applying the presumption that the district court

sufficiently considered the relevant factors to a § 3582(c)(1)(A) motion).



                                            III.

       First, Jenkins asserts that we should disregard the district court’s late-filed

memorandum opinion. Specifically, Jenkins argues that the substantive memorandum

opinion “lacks credibility” and prohibits this Court from “sufficiently and confidently

review[ing] whether the district court met the standard of review in denying Jenkins’

motion.” Appellant Br. at 10. We review both the form order and memorandum opinion

on appeal to determine whether the district court’s decision was procedurally insufficient

and thus an abuse of discretion.

                                             7
                                                A.

       When an error is merely “a clerical error in a judgment, order, or other part of the

record” or an error “arising from oversight or omission,” a district court is authorized to

correct the error at any time. Fed. R. Crim. P. 36; see also Am. Trucking Ass’ns v. Frisco

Transp. Co., 358 U.S. 133, 145 (1958) (“It is axiomatic that courts have the power and the

duty to correct judgments which contain clerical errors or judgments which have issued

due to inadvertence or mistake.”). Federal Rule of Criminal Procedure 36 is limited to the

correction of purely clerical errors and does not extend to judicial or substantive errors.

United States v. Vanderhorst, 927 F.3d 824, 828 (4th Cir. 2019) (applying Rule 36

exclusively to clerical errors, not substantive errors); see also United States v. Werber, 51

F.3d 342, 347 (2d Cir. 2003) (“Rule 36 is not a vehicle for the vindication of the court’s

unexpressed sentencing expectations, or for the correction of errors made by the court

itself.” (internal quotation marks omitted)).

                                                B.

       We find that the district court clearly intended for the memorandum opinion to be

part of its November 10, 2020 form order. There is no evidence that this is a situation

where the district court issued an amended order at a later date or provided a post-hoc

rationalization for its decision. 5 Instead, the record reveals that there was nothing more

than a delay in docketing.


       5
          Although a timely filed notice of appeal generally strips a district court of
jurisdiction to rule on all matters relating to the appeal, Doe v. Pub. Citizen, 749 F.3d 246,
258 (4th Cir. 2014), we find that the district court was not divested of jurisdiction at the
(Continued)
                                                8
       In making this determination, we first consider that the district court judge signed

both the form order and memorandum opinion on November 10, 2020. Further, there is a

notation on the docket that the memorandum opinion was previously signed by Judge Blake

on November 10, despite being docketed on November 30.                      Dkt. No. 1580

(“MEMORANDUM as to Dwight Jenkins. Signed by Judge Catherine C. Blake on

11/10/20. . . . (Entered: 11/30/2020)”).

       Additionally, we review the language of the form order and memorandum opinion.

In the form order, the district court explicitly stated, “[a] separate memorandum

accompanies this order.” J.A. 180. The reference to the separate memorandum opinion

reveals that the form order cannot be reviewed in isolation. Instead, the form order and

memorandum opinion must be read in conjunction to determine whether the district court

abused its discretion in denying Jenkins’ motion. Moreover, the memorandum opinion

also incorporates by reference the form order, stating “[a] separate order follows.” J.A.

190. The district court’s express incorporation by reference in both the form order and




time the court signed the form order and memorandum opinion. The district court decided
this matter on November 10, 2020, twenty days before the notice of appeal was filed. At
that time, the district court signed and dated the form order and memorandum opinion. The
district court was not divested of jurisdiction until Jenkins filed his notice of appeal on
November 30. Because the district court did not act on this matter after the notice of appeal
had been filed, the divestiture rule does not apply. See Levin v. Alms & Assocs., Inc., 634
F.3d 260, 263 (4th Cir. 2011) (“As a general rule, the filing of an appeal ‘confers
jurisdiction on the court of appeals and divests the district court of its control over those
aspects of the case involved in the appeal.’” (quoting Griggs v. Provident Consumer Disc.
Co., 459 U.S. 56, 58 (1982)). Although the memorandum opinion was docketed on the
same day as the notice of appeal, the clerk does not need jurisdiction to docket a preexisting
written opinion.
                                              9
memorandum opinion demonstrates its intent to make the memorandum opinion a part of

the November 10, 2020 form order.

       Further, the district court’s use of the present tense, “accompanies” and “follows,”

suggests that the form order and memorandum opinion were to be docketed simultaneously

or in close temporal proximity. These factors, incorporation by reference and use of the

present tense, demonstrate that the district court intended for the memorandum opinion to

be part of the November 10, 2020 form order despite the 20-day docketing delay. And

nothing in the record suggests that the docketing delay was more than a harmless clerical

error. 6 See United States v. Walton, 587 F. App’x 83, 84 (4th Cir. 2014) (finding no abuse

of discretion in denial of relief, “as the purported clerical errors identified by [defendant]

have no substantive impact on the court’s judgment and are therefore harmless”). Thus,

we will review the memorandum opinion in considering the merits of Jenkins’ appeal.



                                             IV.

       Next, we turn to Jenkins’ claim that the district court’s denial of his motion was

procedurally unreasonable. Jenkins specifically argues that the district court’s decision


       6
         Significantly, Jenkins has not established any prejudicial effect from the delay in
docketing. Because Jenkins timely filed his notice of appeal, he was not prohibited from
appealing the denial of his motion. Additionally, Jenkins contends the lateness of the
memorandum opinion rendered this Court and himself unable to review whether the district
court abused its discretion in denying the motion. However, the memorandum opinion was
at Jenkins’ disposal six months before he filed his opening brief with the Court. Finally,
Jenkins disregards the substantive memorandum opinion and argues that the single,
conclusory sentence in the form order was procedurally unreasonable. The Court is not
persuaded by this argument, as the district court did, in fact, provide both Jenkins and this
Court with its explanation for denying Jenkins’ motion.
                                             10
was procedurally insufficient because it failed to provide an individualized explanation for

each of his arguments for a reduced sentence. Appellant Br. at 6. We conclude that the

district court did not abuse its discretion.

                                               A.

       In general, a district court “may not modify a term of imprisonment once it has been

imposed.” 18 U.S.C. § 3582(c). However, § 3582(c)(1) provides an exception to this

general rule, where the court may reduce a sentence if “extraordinary and compelling

reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i).

       Prior to the passage of the First Step Act, the Bureau of Prisons had the exclusive

authority to petition the court for sentence modifications on compassionate release

grounds. 18 U.S.C. § 3582(c) (2002); see Pub. L. No. 115-391, § 603(b), 132 Stat. 5194,

5239 (2018). But, in 2018, Congress enacted the First Step Act to allow incarcerated

individuals to directly petition district courts for compassionate release so long as they first

exhaust their administrative remedies. 18 U.S.C. § 3582(c)(1)(A); Pub. L. No. 115-391,

§ 603(b), 132 Stat. 5194, 5239 (2018).

       18 U.S.C. § 3582(c)(1)(A) permits a district court to reduce a defendant’s term of

imprisonment if it first finds that “extraordinary and compelling reasons warrant such a

reduction,” and then after considering any applicable § 3553(a) factors, determines the

requested reduction is consistent with the “applicable policy statements issued by the

Sentencing Commission.” Kibble, 992 F.3d at 330. Additionally, the district court enjoys

broad discretion in conducting a § 3582(c)(1)(A) analysis. See id.



                                               11
       As for defining “extraordinary and compelling circumstances,” this Court has held

“[t]here is as of now no ‘applicable’ policy statement governing compassionate-release

motions filed by defendants under the recently amended § 3582(c)(1)(A).” United States

v. McCoy, 981 F.3d 271, 284 (4th Cir. 2020) (emphasis added). As a result, “district courts

are ‘empowered . . . to consider any extraordinary and compelling reason for release that a

defendant might raise.’” Id. (quoting United States v. Brooker, 976 F.3d 228, 230 (2d Cir.

2020) (emphasis added)).       In addition, although the Federal Sentencing Guidelines

§ 1B1.13 are not directly applicable to defendant-filed motions pursuant to § 3582(c), the

court may consider these guidelines in defining what should be considered an

“extraordinary and compelling circumstance” warranting a sentence reduction. U.S.S.G.

§ 1B1.13 (advising that where “[t]he defendant is suffering from a terminal illness” or

“[t]he defendant is . . . suffering from a serious physical or medical condition,” the district

court may find an “extraordinary and compelling reason”); High, 997 F.3d at 187. Thus,

the district court may consider any extraordinary and compelling reasons raised by the

defendant as well as review § 1B1.13 to determine whether there is a sufficient

“extraordinary and compelling circumstance” warranting a sentence reduction.

       If a district court finds that a defendant has demonstrated “extraordinary and

compelling reasons” for release, it must then consider the § 3553(a) sentencing factors “to

the extent that they are applicable” in deciding whether to exercise its discretion to reduce

the defendant’s sentence. 18 U.S.C. § 3582(c)(1)(A); High, 997 F.3d at 187. Those factors

include “the nature and circumstances of the offense”; “the history and characteristics of

the defendant”; and the need for the sentence to “provide just punishment,” “afford

                                              12
adequate deterrence,” “protect the public from further crimes of the defendant,” and

“provide the defendant with . . . training, medical care, or other correctional treatment.”

18 U.S.C. § 3553(a); see also High, 997 F.3d at 187.

                                             B.

       Although the district court concluded that Jenkins’ health conditions amounted to

extraordinary and compelling circumstances, 7 the district court nonetheless denied his

motion, holding that “[t]he factors outlined in 18 U.S.C. § 3553(a) do not favor [his]

release.” J.A. 180. Jenkins contends that the district court’s analysis of the § 3553(a)

factors was procedurally insufficient as the court failed to provide an individualized

explanation for each of his arguments. Because the district court is not required to address

each of a defendant’s arguments when it considers a motion for compassionate release, see

Chavez-Meza v. United States, 138 S. Ct. 1959 (2018); High, 997 F.3d at 187, we conclude

that the district court did not abuse its discretion in denying Jenkins’ motion.

                                             1.

       A district court need not provide an exhaustive explanation analyzing every

§ 3553(a) factor. United States v. Johnson, 445 F.3d 339, 345 (4th Cir. 2006) (explaining

that to establish reasonableness of a sentence, a district court need not “robotically tick


       7
         As for “extraordinary and compelling reasons,” the government does not contend
that the district court abused its discretion by concluding that Jenkins’ health conditions
amounted to extraordinary and compelling circumstances. J.A. 189. The district court
emphasized Jenkins’ history of smoking and numerous medical conditions, which
according to the Centers for Disease Control (“CDC”) increase his risk of severe illness
related to COVID-19. Id. Additionally, the district court acknowledged that “the risk to
Jenkins of illness [was] not at all speculative” because he tested positive for COVID-19 on
October 30, 2020. Id.
                                             13
through” every § 3553(a) factor on the record). Further, a district court is not required to

address each of a defendant’s arguments when it considers a motion for compassionate

release under § 3582(c)(1). High, 997 F.3d at 187. Although a district court is not required

to address each of a defendant’s arguments for a reduced sentence, just how much of an

explanation is required depends upon the narrow circumstances of the particular case.

Chavez-Meza, 238 S. Ct. at 1965 (affirming the district court’s “barebones form order”

denying defendant’s request for a sentence modification under § 3582(c)(2)); see also

High, 997 F.3d at 191 (applying Chavez-Meza to affirm the district court’s denial of a

§ 3582(c)(1)(A) motion for compassionate release).

       In Chavez-Meza, the Supreme Court held

              In some cases, it may be sufficient for purposes of appellate
              review that the judge simply relied upon the record, while
              making clear that he or she has considered the parties’
              arguments and taken account of the § 3553(a) factors, among
              others. But in other cases, more explanation may be necessary
              (depending, perhaps, upon the legal arguments raised at
              sentencing).

Chavez-Meza, 238 S. Ct. at 1965.

       In other words, there is no “categorical requirement” that a court acknowledge and

address each of the defendant’s arguments on the record. Id. at 1965. Instead, the relevant

standard is whether the district court “set forth enough to satisfy [this] court that [it] has

considered the parties’ arguments and has a reasoned basis for exercising [its] own legal

decisionmaking authority, so as to allow for meaningful appellate review.” High, 997 F.3d

at 190 (quoting Chavez-Meza, 138 S. Ct. at 1965).



                                             14
                                              2.

       In this case, the district court’s explanation of the relevant § 3553(a) factors in the

form order and memorandum opinion are sufficient to allow for meaningful appellate

review. In making this determination, we look to the record as a whole to establish that

the district court “considered the parties’ arguments and ha[d] a reasoned basis for

exercising [its] own legal decisionmaking authority.” High, 997 F.3d at 190. The form

order indicates the basis on which the district court rejected Jenkins’ motion—that the

§ 3553(a) factors did not favor his release. Further, the district court expands upon this

basis in the memorandum opinion by providing a more thorough explanation of the relevant

§ 3553(a) factors. Jenkins disagrees that the district court’s denial was procedurally

reasonable. He argues that the district court did not specifically consider that “[his]

offenses were not violent, there were no weapons involved in the offense, and he does not

have a violent criminal history.” Appellant Br. at 6. But the district court expressly

acknowledged Jenkins’ criminal history and that this was not his first drug trafficking

conviction. J.A. 190. Further, the court considered the seriousness of Jenkins’ offense and

alluded to the conduct’s violent nature. Id. (“[Jenkins] distributed a large quantity of drugs

in furtherance of the activities of a violent gang, contributing to an increasingly dangerous

environment in Northwest Baltimore.”) (emphasis added)). 8 Accordingly, the district court



       8
         Significantly, Jenkins’ appeal relies on the district court’s failure to consider his
argument that he posed no danger to the community. However, this argument is belied by
the record. The memorandum opinion expressly states that Jenkins’ prior criminal history
involving drug distribution suggests “that a reduction in sentence would not adequately
protect the public from further crimes by Jenkins.” J.A. 190.
                                             15
did weigh Jenkins’ nonfrivolous arguments, either explicitly or implicitly, and thereby did

not abuse its discretion in denying Jenkins’ motion based on the § 3553(a) factors.

       Additionally, this Court finds it significant that the district court did not end its

analysis of the relevant § 3553(a) factors after addressing Jenkins’ individualized

arguments. Although not dispositive, the district court further explained that Jenkins had

served less than half of his 10-year sentence. See Kibble, 992 F.3d at 331 (holding that

“[t]he district court was entitled to consider the amount of time [defendant] already had

served as one factor in the § 3553(a) analysis,” but this was not dispositive). The court

also emphasized that Jenkins’ sentence was the mandatory minimum sentence for

convictions involving the trafficking of this quantity of drugs.

       Furthermore, it is significant that the district judge who considered and denied

Jenkins’ motion “was the same judge who had sentenced [him] originally.” Chavez-Meza,

138 S. Ct. at 1967 (“We . . . need not turn a blind eye to what the judge said at petitioner’s

initial sentencing.”); High, 997 F.3d at 189. At the original sentencing hearing in April

2017, the judge sentenced Jenkins to the mandatory minimum sentence for convictions

involving the trafficking of this quantity of drugs.    Further, Jenkins did not present any

post-sentencing mitigating evidence. Compare High, 997 F.3d at 190 (affirming the

district court’s denial of defendant’s motion for a reduced sentence, in part, because the

defendant’s mitigating evidence, completion of educational courses and lack of

disciplinary infractions, did not amount to a “mountain of new mitigating evidence”

requiring further explanation), with Martin, 916 F.3d at 396–97 (holding that because the

defendant had presented “a mountain of new mitigating evidence” documenting her

                                             16
rehabilitation, the district court needed to provide “a more robust and detailed explanation

for why it denied her motion”), and United States v. McDonald, 986 F.3d 402, 412 (4th

Cir. 2021) (“Appellants here have each spent nearly two decades in prison where, despite

lengthy prison terms, they utilized the resources and programming they could access in

prison to work toward rehabilitation. Under Martin, that kind of post-sentencing mitigating

evidence is enough to require a district court to provide an explanation on the record of its

reasons for deciding a sentencing reduction motion.”).

       In further support that the district court acted within its discretion, the court

specified that it was fully aware of Jenkins’ particular vulnerability to COVID-19 as well

as his increased risk by virtue of being incarcerated. The district court was “mindful of

Jenkins’[] COVID-19 diagnosis,” but concluded that “his current health status [did] not,

however, persuade the court that it [was] appropriate to release [him].” J.A. 190. Thus,

the district court’s decision reflects its understanding of Jenkins’ health conditions, the

conditions of FCI Fort Dix, and the seriousness of those circumstances in light of the

COVID-19 pandemic.

       In actuality, the district court’s explanation as to the § 3553(a) factors was more

expansive than the district court explanations upheld as adequate in Chavez-Meza, High,

and Kibble. See Chavez-Meza, 138 S. Ct. at 1965, 1968 (affirming a barebones form order

that merely “certified the judge had ‘considered’ the petitioner’s motion and ‘tak[en] into

account’ the § 3553(a) factors”); High, 997 F.3d 184–85 (affirming the district court’s

denial of petitioner’s motion with a brief paragraph explaining the § 3553(a) factors

counseled against relief); Kibble, 992 F.3d at 329, 332 (affirming the district court’s denial

                                             17
of petitioner’s motion simply stating that although petitioner’s medical conditions

presented “extraordinary and compelling reasons,” petitioner posed a danger to society and

that the § 3553(a) factors counseled against early release). Thus, the district court did not

abuse its discretion in concluding that the § 3553(a) factors weighed against granting relief

in Jenkins’ case.



                                             V.

       The district court did not abuse its discretion in denying Jenkins’ motion for

compassionate release. Thus, we affirm the district court’s judgment.



                                                                                AFFIRMED




                                             18